The defendant was convicted of the offense of violating the prohibition law. The case originated in the inferior criminal court of Mobile county, and from a judgment of conviction in that court he appealed to the circuit court. A jury trial was demanded and had in the circuit court, and the defendant was again convicted, from which judgment this appeal is taken. The appeal here is upon the record proper, without bill of exceptions, and the trial judge certifies that the time for filing a bill of exceptions has expired, and none has been presented. A careful examination of the entire record discloses that all the proceedings in the circuit court were regular and without error. It follows that the judgment of conviction must be affirmed. Affirmed.